Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 objected to because of the following informalities:  line 1 states “Assist Device” and should be “assist device”.  Appropriate correction is required.
Claim 4 objected to because of the following informalities:  line 3 states “element a magnetic flux sensor” and should be “element is a magnetic flux sensor”.  Appropriate correction is required.
Claim 6 objected to because of the following informalities:  line 2 states “und die” and should be “and the”.  Appropriate correction is required.
Claim 6 objected to because of the following informalities:  line 3 states “over a”, whereas the Examiner believes it should be “by a”.  Appropriate correction is required.
Claim 7 objected to because of the following informalities:  line 4 states “inserted in”, whereas the Examiner believes it should be “applied to”.  Appropriate correction is required.
Claim 9 objected to because of the following informalities:  line 2 states “space and interacts” and should be “space, interacts”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 1, the phrase “coupled to this one” renders the claim indefinite because it is unclear what the term “one” is referring to. Claims 2-15 rejected for being dependent from rejected claim 1.
Claim 2 recites the limitations "a gear wheel" and “a worm” in lines 2-3.  It is unclear if this is another gear wheel and another worm or if these should be “the gear wheel” and/or “the worm”.
Regarding claims 8 and 11, the phrases "preferably" and “particularly” render the claims indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "preferably" and “particularly”), thereby rendering the scope of the claim(s) unascertainable. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onizuka (US 7,159,688).
In re claim 1, Onizuka discloses a steering assist device for a motor vehicle with a steering-wheel-side steering shaft coupled to a wheel-side steering shaft, whereby a gear wheel (110) coupled to a backup drive (motor) is installed on the wheel-side steering shaft (120), thereby identified that a sensor element (114) is integrated into the 

    PNG
    media_image1.png
    380
    426
    media_image1.png
    Greyscale

In re claim 2, Onizuka further discloses that the gear wheel (110) is a worm wheel and the backup drive is coupled to a gear wheel over a worm (101) meshing with the gear wheel.  
In re claim 3, Onizuka further discloses wherein the sensor element encloses at least one magnetic element (114).  
In re claim 4, Onizuka further discloses wherein the first sensor counter element encloses a variable magnetic resistor or a magnetic flux conductor and/or the second sensor counter element (122) a magnetic flux sensor (Hall IC).  
In re claim 5, Onizuka further discloses wherein the sensor element, the first sensor counter element and the second sensor counter element are parts of an angle 
In re claim 6, Onizuka further discloses wherein the steering- wheel-side steering shaft and the wheel-side steering shaft are coupled to each other by a torsion element as shown above.  
In re claim 7, Onizuka further discloses wherein the sensor element, the first sensor counter element and the second sensor counter element in connection with the torsion element are part of a torque sensor, which is configured to detect a steering torque applied to the steering-wheel-side steering shaft as shown above.  
In re claim 8, Onizuka further discloses wherein the gear wheel is made of plastic at least in sections, preferably entirely of plastic (resin, see column 4, lines 60-63).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Onizuka in view of Weyerstall (US 6,400,278).
In re claim 15, Onizuka discloses the steering assist device in accordance with claim 1, but does not disclose wherein at least one stop is provided at the gear wheel, with which a relative rotation of the steering-wheel-side steering shaft is limited compared to the wheel-side steering shaft. Weyerstall, however, does wherein at least .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Onizuka in view of Chikaraishi (US 6,400,278).
In re claim 9, Onizuka further discloses wherein the sensor elements form a rotation angle sensor, but does not disclose a third sensor counter element, which is positioned fixed in space and interacts with the gear wheel. Chikaraishi, however, does disclose a gear wheel (14) interacting with both a rotation angle sensor (21) and a torque sensor (17). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Onizuka such that it comprised the torque sensor (fixed in space relative to the gear wheel) of Chikaraishi to determine the generated torque along with the rotation angle to apply the proper steering assist force.
Allowable Subject Matter
Claims 10-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The specific limitations of “wherein the third sensor counter element is part of an angle rotation sensor, which is configured to detect a rotational position of the wheel-side steering shaft”, “wherein the third sensor counter element encloses a magnetic flux sensor, particularly a Hall sensor”, and “wherein the third sensor counter element interacts with the gear wheel over a transmission, particularly an intermediate transmission” are not anticipated or made obvious by the prior art of record in the examiner’s opinion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach power steering sensors of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL R STABLEY/Examiner, Art Unit 3611          

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611